Order filed February 27, 2018.




                                       In The

                    Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-18-00101-CV
                                    ____________

                        In the Interest of J.D.W., a child


                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-05519


                                      ORDER
      This is an accelerated appeal from a judgment in a parental termination case.
The notice of appeal was filed January 23, 2018. Appellant has established
indigence or is presumed to be indigent. The reporter’s record was due within 10
days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1).
The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We direct the judge of the 309th District Court to immediately conduct a
hearing at which the court reporter, appellant’s counsel, and appellee’s counsel
shall participate (a) to determine the reason for the failure to file the record; (b) to
establish a date certain when the reporter’s record will be filed; and (c) to make
findings as to whether the court reporter should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare
a record, in the form of a reporter’s record, of the hearing. The judge shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward to
this court a supplemental clerk’s record containing the findings and conclusions.
The hearing record and supplemental clerk’s record shall be filed with the clerk of
this court on or before March 9, 2018. If the court reporter files the record before
the date set for the hearing, the trial court need not hold a hearing.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.